Reasons for allowance




1.	Claims 21-31, 41-49 are allowed.


2.	The following is an examiner’s statement of reasons for allowance:


The closest prior art Merlin et al(US 201500063320A1) explains  a RTX frame includes a frame control (FC) field, a duration field  (optional), a transmitter address (TA)/allocation identifier (AID) field, a receiver address (RA)/basic service set identifier (BSSID) field, a TID field, an estimated transmission (TX) time field, and a TX power field. The FC field indicates a control subtype or an extension subtype. The duration field indicates to any receiver of the RTX frame to set the network allocation vector (NAV). In one aspect, the RTX frame may not have a duration field. The TA/AID field indicates the source address which can be an AID or a full MAC address. The RA/BSSID field indicates the RA or BSSID. In one aspect the RTX frame may not contain a RA/BSSID field. The TID field indicates the access category (AC) for which the user has data. Fontaine et al(US 2014/0064257A1) explains  a station  is associated with the access point for communication (that is to say transmission and/or reception) of data and forms with the access point a first BSS (Basic Service Set). This association is produced by a first virtual access point VAP1 comprised in the access point. The association between the station and the virtual access point VAP1 or the station and virtual access point set are used in the same way hereafter in the description and are referred to as BSS1. An information element BSSID1 Basic Service Set IDentifier representative of this first association BSS1 is transmitted in the beacon frames transmitted by the first virtual access point VAP1. The station  is associated with the access point  for the communication of data and forms with the access point  a second set BSS 2. This association is produced by a second virtual access point VAP2 also comprised in the access point . An information element BSSID2 representative of this second association is transmitted in the beacon frames transmitted by the second virtual access point VAP2. The two sets BSS 1 and BSS 2 are natively connected in the access point to form an ESS (Extended Service Set). An SSID (Service Set IDentifier) information element representative of the set comprising BSS 1 and BSS 2 that represents the name of the wireless system, is also transmitted in the beacon frames transmitted via the virtual access points VAP1, VAP2. The station 111, respectively 112 is able to exchange (send or receive) data (or data packets) with the virtual access point VAP1, respectively VAP2 with which it forms the BSS 1, respectively BSS 2. Advantageously, a BSS uses a particular physical channel to exchange data, a physical channel being characterized by a group of parameters comprising a list of sub-carriers, a time interval, an interference level and in the case of a CDMA (Code Division Multiple Access) access a same spread code. Oh et al(US 2015/0312941A1) explains  partial AID may include, as the BSS information  of the uplink frame, some bits of the BSSID. The partial AID may include, as the BSS information of the downlink frame, a combination of bits generated by combining some bits of the BSSID and some bits of the AID and color bits. The color bits have different values in adjacent BSSs and are used to distinguish the adjacent BSSs. 

However regarding claims 21 and 41 none of the prior art of the record explicitly teaches or fairly suggests all of the claimed limitation, especially the features of:  in response to identifying that the frame type corresponds to a trigger frame addressed to multiple stations associated with multiple basic service sets (BSSs), configuring, at the station. a receiving address field of a response frame as a basic service set ID (BSSID) of a BSS to which the station belongs, wherein the receiving address field of the response frame is set to a sending address field of the radio frame.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gerald Smarth whose telephone number is (571) 270-1923.  The examiner can normally be reached on Monday-Thursday 6am-4:30pm ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GERALD A SMARTH/Primary Examiner, Art Unit 2478